The sole question presented by the record in this case is whether or not the grantee named in a warranty deed from a tax deed holder may bring a suit to foreclose the tax deed as provided by Chapter 14572, Acts of 1929. The lower court decided the question in *Page 411 
the negative by sustaining a motion to dismiss appellant's bill for want of equity. The present appeal is from that order.
The statute involved in the present case is Section 13 of Chapter 14572, Acts of 1929, and reads as follows:
    "Any holder of a certificate of tax sale or a tax deed therefor, whether heretofore or hereafter issued, including the State of Florida, is hereby authorized on and after January 1st, 1930, to file a bill in chancery to foreclose the lien of such certificate or deed, and the practice, pleading and procedure for foreclosure shall be in accordance with the practice, pleading and procedure for foreclosure of mortgages on real estate, except as herein otherwise provided and except that no personal judgment shall be given. No suit shall be brought on any tax sale certificate until after expiration of two years from the date of the certificate nor shall the State commence any such suit before the time hereinafter provided for such suit by the State."
The outstanding purpose of our present system of tax enforcement procedure is to give purchasers of tax certificates and holders of tax deeds procured thereon, every reasonable assurance that can be given by State law to support the validity of that which the State has undertaken in good faith to convey to tax certificate purchasers as a means of raising ready cash through attracting buyers at tax sales, and in order that essential revenue for the State may be realized from such sales in cases where the property taxes imposed by the State on lands are allowed to become and have remained delinquent past the statutory period of redemption.
Under the statute any "holder" of either a tax certificate or of a tax deed, may foreclose it. But the word "holder" is not the equivalent of the word "grantee" and therefore does not embrace the grantee under a warranty deed from the holder of a tax deed.
Affirmed. *Page 412 
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.